


110 HR 6189 IH: Colorado Charter Forest Act of

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6189
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Mr. Tancredo
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To require the Secretary of Agriculture to conduct a
		  Charter Forest demonstration project on all National Forest
		  System lands in the State of Colorado in order to combat insect infestation,
		  improve forest health, reduce the threat of wildfire, protect biological
		  diversity, and enhance the social sustainability and economic productivity of
		  the lands.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Colorado Charter Forest Act of
			 2008.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Charter forest demonstration project for National
				Forest System lands in Colorado.
					Sec. 4. Independent scientific review and
				monitoring.
					Sec. 5. Community management council.
					Sec. 6. Relation to National Environmental Policy Act of
				1969.
					Sec. 7. Predecisional review process for demonstration
				project.
					Sec. 8. Stewardship contracting authority.
					Sec. 9. Retention and use of receipts.
					Sec. 10. Authorization of appropriations; offset.
				
			2.DefinitionsIn this Act:
			(1)The terms
			 Charter Forest demonstration project and demonstration
			 project mean the demonstration project required by this Act for covered
			 National Forest System lands in the State of Colorado.
			(2)The terms
			 community management council and council mean the
			 community management council appointed under section 5.
			(3)The term
			 covered National Forest System lands means the National Forest
			 System lands in the State of Colorado.
			(4)The terms
			 independent scientific panel and panel mean the
			 panel assembled by the Secretary under section 4.
			(5)The term
			 Secretary means the Secretary of Agriculture, acting through the
			 Chief of the Forest Service.
			3.Charter forest
			 demonstration project for National Forest System lands in Colorado
			(a)Demonstration
			 project requiredThe
			 Secretary of Agriculture, acting through the Chief of the Forest Service, shall
			 conduct a demonstration project for National Forest System lands in the State
			 of Colorado for the purpose of increasing community involvement in
			 decisionmaking regarding the management of the covered National Forest System
			 lands and evaluating various methods, described in this Act, to improve the
			 management and health of the covered National Forest System lands. The
			 demonstration project shall be known as the Charter Forest demonstration
			 project.
			(b)Commencement of
			 demonstration projectThe Secretary shall commence the
			 demonstration project as soon as practicable after the submission of the
			 initial report of the independent scientific panel under section 4.
			(c)DurationThe
			 Secretary shall terminate the demonstration project at the end of the 10-year
			 period beginning on the date the demonstration project is commenced under
			 subsection (b).
			(d)Relation to
			 other national forest system lawsExcept as provided in this Act,
			 during the term of the demonstration project, the Secretary shall continue to
			 manage the covered National Forest System lands under all of the laws and
			 regulations governing occupancy, use, and management of the National Forest
			 System.
			4.Independent
			 scientific review and monitoring
			(a)Review of
			 ecological, social, and economic sustainability
				(1)Initial
			 reviewThe Secretary shall
			 assemble an independent scientific panel to conduct an assessment, using
			 accepted measures and indicators, of the ecological, social, and economic
			 sustainability of the covered National Forest System lands, taking into
			 consideration such factors as forest health, susceptibility to catastrophic
			 fire, susceptibility to insect infestation, biological diversity, and economic
			 productivity of the covered National Forest System lands.
				(2)Submission of
			 resultsNot later than one year after the date of the enactment
			 of this Act, the panel shall submit to the Secretary and Congress a report
			 containing the results of the assessment conducted under this
			 subsection.
				(b)Subsequent
			 monitoring of demonstration project
				(1)Monitoring
			 planThe panel shall prepare a monitoring plan to be used to
			 track the implementation of the charter forest demonstration project.
				(2)Revised
			 reviewAt the end of the first five years of the demonstration
			 project and upon the completion of the demonstration project, the panel shall
			 revise the assessment conducted under subsection (a) and resubmit it to the
			 Secretary and to Congress.
				(3)Effects of
			 charter projectUsing the information collected from the
			 monitoring plan, the panel shall include in each revised assessment an
			 evaluation of the positive and negative impacts of the demonstration project on
			 changes in the ecological, social, and economic sustainability and
			 susceptibility to insect infestation and catastrophic wildfire of the covered
			 National Forest System lands.
				5.Community
			 management council
			(a)Establishment
			 and purposesThe Secretary shall establish a community management
			 council as part of the charter forest demonstration project for the purpose
			 of—
				(1)advising the
			 Secretary and the supervisor of the covered National Forest System lands on the
			 broad array of environmental, economic, and social issues related to the
			 management, occupancy, and use of the covered National Forest System
			 lands;
				(2)assisting in the
			 development of binding priorities for management activities, including
			 hazardous fuels reduction, watershed protection, disease, insect and invasive
			 species treatment and control; and
				(3)assisting the
			 Secretary in the development of the charter and consideration of
			 proposed projects and activities under section 6.
				(b)Appointment and
			 membersThe council shall consist of 13 members, appointed by the
			 Secretary as follows:
				(1)Five members
			 appointed from nominations provided by the Governor of Colorado.
				(2)Four members
			 appointed from nominations provided by the senior Senator from Colorado.
				(3)Four members
			 appointed from nominations provided by the junior Senator from Colorado.
				(c)QualificationsThe members of the council should be
			 appointed from communities in close proximity to the covered National Forest
			 System lands and represent a broad range of interests, including conservation
			 interests, forestry experts, commodity and forest products interests, experts
			 in the field of energy development, and the interests of county and municipal
			 governments in the area. Members should have a demonstrated ability to
			 constructively work toward beneficial solutions with a diverse range of
			 interests on complex land management issues.
			(d)Regional
			 foresterThe Forest Service Regional Forester responsible for
			 Colorado shall serve as an ex officio member of the council.
			(e)VacanciesVacancies
			 on the council shall be filled in the same manner as the original
			 appointment.
			(f)CompensationMembers
			 of the council who are not Federal employees shall serve without
			 compensation.
			(g)Other council
			 authorities and requirements
				(1)Staff
			 assistanceThe council may request the Secretary to provide staff
			 assistance to the council from Federal employees under the jurisdiction of the
			 Secretary.
				(2)MeetingsAll
			 meetings of the council shall be announced at least one week in advance in a
			 local newspaper of record and shall be open to the public.
				(3)RecordsThe
			 council shall maintain records of the meetings of the council and make the
			 records available for public inspection.
				(4)Relation to
			 other lawThe council shall be exempt from the provisions of the
			 Federal Advisory Committee Act (5 U.S.C. App.).
				6.Relation to
			 National Environmental Policy Act of 1969
			(a)Charter
				(1)PreparationNot
			 later than 60 days after the appointment of all of the members to the community
			 management council, the Secretary shall begin to develop a
			 Charter for the covered National Forest System lands,
			 notwithstanding the requirements of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
				(2)Role of
			 councilThe Secretary shall prepare the Charter and any amendment
			 thereto, with the advice and cooperation of the council.
				(b)ContentThe
			 Charter for the demonstration project shall address the following:
				(1)Land and resource
			 management goals and objectives for the covered National Forest System lands,
			 including desired landscape conditions and management outcomes and outputs, to
			 be realized during the term of the demonstration project, and at various
			 intervals thereof.
				(2)Standards and
			 guidelines for achieving the land and resource management goals and
			 objectives.
				(3)A
			 monitoring plan to ensure that project level activities are consistent with the
			 land and resource management goals and objectives and related standards and
			 guidelines.
				(c)Legal
			 requirementsUpon establishment, the Secretary shall carry out
			 only those projects and activities on the covered National Forest System lands
			 that are consistent with the requirements of this Act and the Charter.
			(d)AdoptionThe
			 Charter shall be considered as operative upon the approval of the Secretary and
			 the majority of the members of the council.
			(e)Effect of
			 adoption
				(1)Consistent
			 projects and activitiesIf the Secretary determines that a
			 proposed project or activity under the demonstration project is consistent with
			 the requirements of this Act and the Charter, the Secretary shall not be
			 required to do additional analysis under the National Environmental Policy Act
			 of 1969 with regard to the project or activity notwithstanding other
			 regulations, policies, and other administrative directives.
				(2)Inconsistent
			 projects and activitiesIf the Secretary determines that a
			 proposed project or activity under the demonstration project is not consistent
			 with the requirements of this Act and the Charter, the Secretary may not
			 approve the proposed project or activity unless—
					(A)the project or
			 activity is revised so as to be compatible with the Charter; or
					(B)the Charter is
			 amended, by the Secretary and a majority of the members of the council, so that
			 the project or activity is compatible with the charter.
					(f)Challenge
				(1)Authority to
			 fileIf an individual or entity that meets the standing
			 requirements necessary to challenge a determination of the Secretary under
			 subsection (e) disagrees with the Secretary’s determination regarding the
			 compatibility of a project or activity with the Charter, the person may file a
			 predecisional objection under section 7 with the Secretary.
				(2)ResponseIf
			 the Secretary, after consultation with the council, agrees with the appellant
			 that the project or activity is not compatible with the Charter, the Secretary
			 may not conduct the project or activity unless—
					(A)the project or
			 activity is revised, as provided in subsection (e)(2)(A); or
					(B)the Charter is
			 amended, as provided in subsection (e)(2)(B).
					7.Predecisional
			 review process for demonstration project
			(a)In
			 generalThe Secretary shall promulgate rules to establish a
			 predecisional review process that would be used during the term of Charter
			 forest demonstration project in connection with site-specific projects for the
			 covered National Forest System lands.
			(b)Required
			 elements of predecisional review
				(1)NoticeThe
			 rules required by subsection (a) shall provide for notice of a proposed
			 decision and an opportunity to request review before a final decision on a
			 site-specific project is made.
				(2)Right to request
			 a predecisional reviewFor a period not to exceed 30 days from
			 the date notice is provided pursuant to paragraph (1), review of a proposed
			 decision may be requested by any individual or entity, but only if the
			 individual or entity is resident or domiciled in the State of Colorado.
				(3)Completion of
			 reviewThe review of a request for predecisional review shall be
			 completed before issuance of a final decision regarding the project at issue.
			 The review shall be completed within 30 days after the date the request was
			 submitted.
				(c)ExemptionThe
			 Secretary may exempt any proposed decision responding to an unexpected or
			 serious event that would provide relief from hazards threatening human health,
			 property, and safety, natural resources, forest health, or to provide for
			 rehabilitation and recovery of forest resources, from the predecisional review
			 rules prescribed under this section.
			(d)Exhaustion of
			 predecisional review processNotwithstanding any other provision
			 of law, an individual or entity must exhaust the predecisional review process
			 before the individual or entity may bring an action in court challenging a
			 site-specific project under the demonstration project.
			(e)PresumptionIn
			 any predecisional review of a management activity under the demonstration
			 project, the official or administrative entity responsible for the review or
			 the court with jurisdiction over litigation resulting from the review shall
			 give deference to the expert judgment of the Secretary in identifying and
			 interpreting the scientific data that is the basis for the activity.
			(f)Relation to
			 forest service decision making and appeals reformSection 322 of
			 the Department of the Interior and Related Agencies Appropriations Act, 1993
			 (Public Law 102–381; 16 U.S.C. 1612 note), shall not apply to activities
			 conducted under the demonstration project.
			8.Stewardship
			 contracting authority
			(a)Use of existing
			 demonstration authorityDuring the term of the Charter forest
			 demonstration project, the Secretary may enter into stewardship and end result
			 contracts for the covered National Forest System lands in accordance with
			 section 347 of the Department of the Interior and Related Agencies
			 Appropriations Act, 1999 (as contained in section 101(e) of division A of
			 Public Law 105–277; 16 U.S.C. 2104 note), to accomplish the land management
			 goals specified in subsection (b) of such section.
			(b)Additional
			 contractsThe contracts entered into under the authority of
			 subsection (a) shall be in addition to the stewardship and end result contracts
			 authorized under such section 347, section 338 of the Department of the
			 Interior and Related Agencies Appropriations Act, 2001 (Public Law 106–291; 16
			 U.S.C. 2104 note), or any other provision of law.
			9.Retention and use
			 of receipts
			(a)RetentionDuring
			 the term of the Charter forest demonstration project, the Secretary shall
			 retain the monetary proceeds from commercial timber sales, special use permit
			 fees, and all other receipts derived from the covered National Forest System
			 lands and any funds appropriated with respect to the covered National Forest
			 System lands. Such receipts and funds shall not be subject to overhead
			 assessments.
			(b)UseThe
			 Secretary shall use the funds for projects for the covered National Forest
			 System lands, with priority placed on projects related to forest health, insect
			 eradication, environmental restoration, watershed protection, hazardous fuels
			 reduction, and disease and invasive species control.
			(c)Role of
			 councilThe Secretary shall consult with the council in selecting
			 projects under this section.
			10.Authorization of
			 appropriations; offset
			(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary $5,000,000 for each of the
			 fiscal years 2009 through 2019 to implement this Act.
			(b)Sense of congress
			 regarding offsetIt is the
			 sense of Congress that, to offset the funds appropriated to implement this Act
			 for a fiscal year, the Forest Service land acquisition budget for that fiscal
			 year should be reduced by an equal amount.
			
